DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A gate driver circuit for a half-bridge comprising: an input; a high-side output; a low-side output; a signal circuit configured to convert a gate signal to a high-side drive signal and pass the high-side drive signal to the high-side output and convert the same gate signal to a low-side drive signal and pass the low-side drive signal to the low-side output, the signal circuit comprising a monitoring circuit configured to create a delay time that separates the transition of the high-side drive signal and the transition of the low-side drive signal at the low-side output
Regarding claim 7, the prior art of record in combination does not disclose the limitation: A method for driving a half-bridge circuit comprising: -3- 6798089.1Applicant: Flextronics AP, LLC Application No.: 14/705,802 receiving a gate signal; converting the gate signal to a low-side drive signal and passing the low-side drive signal to a low-side output; converting the same gate signal to a high-side drive signal and passing the high-side drive signal to a high-side output; monitoring, by a comparator of a monitoring circuit, a voltage at an output of the half-bridge; and pulling, by the comparator, the low-side output to a level for turning off a low- side switching device of the half-bridge on a condition that the voltage exceeds a voltage threshold, wherein the monitoring circuit is configured to create a delay time that separates the transition of the high-side drive signal and the transition of the low-side drive signal and the delay time enables the comparator of the monitoring circuit to compare the voltage at the output of the half-bridge to a reference voltage to confirm whether a high-side switching device of the half-bridge is turned off. Claims 8-12 are allowed based on their dependency on claim 7.
Regarding claim 13, the prior art of record in combination does not disclose the limitation: A half-bridge circuit comprising: an input; an output; a low-side switching device configured to selectively connect or disconnect the output to ground based on a low-side drive signal; a high-side switching device configured to selectively connect or disconnect the output to a power supply based on a high-side drive signal; -5-6798089.1Applicant: Flextronics AP, LLCApplication No.: 14/705,802a signal circuit configured to convert a gate signal to a high-side drive signal and pass the high-side drive signal to a high-side output and convert the same gate signal to a low-side drive signal and pass the low-side drive signal to a low-side output, the signal circuit comprising a monitoring circuit configured to create a delay time that separates the transition of the high-side drive signal and the transition of the low-side drive signal at the low-side output, wherein the monitoring circuit comprises a comparator and the delay time enables the comparator to compare a voltage at the output to a reference voltage to confirm whether the high-side switching device is turned off; and the comparator further configured to inhibit the low-side switching device from connecting the output to ground on a condition that a voltage at the output exceeds a voltage threshold. Claims 14-19 are allowed based on their dependency on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                                                        Supervisory Patent Examiner, Art Unit 2839